Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  129943(67)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  BRIAN PERRY,
            Plaintiff-Appellee,
                                                                    SC: 129943
  v                                                                 COA: 254121
                                                                    Oakland CC: 03-0053489-NI
  GOLLING CHRYSLER PLYMOUTH
  JEEP, INC.,
              Defendant-Appellant.
  _________________________________


                        On order of the Chief Justice, the joint motion to adjourn the oral
  argument on the applications for leave to appeal is considered and it is GRANTED. The
  Clerk is directed to place this case on the December, 2006 session calendar for argument.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2006                    _________________________________________
                                                                               Clerk